                                              ÿ
                                          2ÿ 3456748ÿ9:ÿ;3<5=4ÿ
                                          3ÿ 4>  ?@A@ÿB@Cÿ4D:ÿ9288ÿ
                                              @EFGDEH:I@CFJEKDLM>FC>>:NDIÿÿÿÿ
                                          4ÿ O343ÿ     B:ÿP39;74P74ÿ
                                              4>?@A@ÿB@Cÿ4D:ÿ2229ÿ
                                          5ÿ A7@R9
                                                 E@:Q@MIDEQDEKDLM>FC>>:NDIÿÿÿÿ
                                                   S5<SSTÿOS3U=4PTÿ43P6TÿP;73UÿVÿP5SW3<5TÿX:Y:ÿ
                                          6ÿ W>MMQÿZ@CLDÿ5D[>Cÿÿ
                                          7ÿ P49\JF>ÿÿ6D
                                                      26 ÿ
                                                        [@CAÿ6\LG>QÿX@C][@Hÿ
                                          8ÿ 9@  Qÿ^>L@QTÿ4^ÿÿ927ÿ
                                              5>M>_GDE>ÿ̀ÿ83:47:79 ÿ
                                          9ÿ Z@aÿ̀ÿ83:47:7999ÿ
                                           ÿ ÿbccdefghiÿkdeÿlgkgfmnfcÿopqrsÿtfcgefncudfnvÿwrxsxyÿzde{xÿÿ
                                         2ÿ ÿ                                |}~ÿÿ~ ~ÿ| ÿ
                                         22ÿ                                                    ÿ
                                                                                    ~ ~ÿÿ}ÿ
                                         23ÿ                                                    ÿ
                                         24ÿ B<=   S99Sÿ;S3R6S<TÿJEAJ?JA\@MMHTÿ@EAÿDEÿ ÿ Q>ÿ4D:̀ÿÿÿ33̀1N?13851<ZB1O3ÿ
                                                                                               ÿY@
 ÿÿ!ÿ"#ÿ"$ ÿ%&'ÿ




                                              >G@MÿDÿ@MMÿDFG>CQÿQJIJM@CMHÿQJF\@F>ATÿ
                                         25ÿ ÿ                                                  ÿ
          -$. /ÿÿ012,+2,!ÿ
          (ÿ) ÿ*)ÿÿ!+,+ÿ
             ÿÿ ÿ




                                                                      XM@JEFJTÿ               ~|~}ÿ}ÿ  ÿÿ}ÿ
                                         26ÿ ÿ                                                   | }ÿÿ}~}ÿ~~}ÿ
                                         27ÿ ÿ         ?Q:
                                                         ÿ
                                                                                                                         ÿ
                                         28ÿ ÿ5S9   P ÿ=
                                                        45S<435=     7439    ÿ
                                                                             : P:ÿ
                                                                                    Y7<X:T
                                                                                         ÿÿ                  ~ ÿ|ÿ
                                         29ÿ                          O>>EA@EF:ÿ
                                         2ÿ ÿ                         ÿ
                                                                                               ÿÿ
                                         3ÿ ÿ
                                         32ÿ           X\CQ\@EFÿFDÿ9<ÿ=3ÿ712Tÿ9<ÿ=3ÿ713ÿ@EAÿ9<ÿ812TÿXM@JEFJÿBCJ>MM>ÿ;>@LG>Cÿ¡¡¢£ÿ¥ÿ
                    ÿ
                    ÿ
                    ÿ




                                         33ÿ O>>EA@EFÿ¦§¨©ªÿ«¬­®ÿ¯©°ª°£ÿ±®­²ÿ¯³¬¡¬¥¢£ÿ́Hÿ@EAÿFGCD\LGÿFG>JCÿC>Q_>NFJ?>ÿ
                                         34ÿ ND\EQ>MÿDÿC>NDCATÿG>C>HÿQFJ_\M@F>ÿ@EAÿ@LC>>ÿFDÿNDEFJE\>ÿFG>ÿN\CC>EFÿQF@HÿJEÿFGJQÿ@NFJDEÿFDÿ@MMD[ÿFG>ÿ
                                         35ÿ _@CFJ>QÿFDÿ@FF>EAÿI>AJ@FJDEÿJEÿFGJQÿI@FF>C:ÿÿ5G>ÿN\CC>EFÿQF@Hÿ>EAQÿ\E>ÿ26Tÿ332:ÿÿSYZÿ4D:ÿ38:ÿÿ
                                         36ÿ 5G>ÿ_@CFJ>QÿG@AÿQNG>A\M>AÿI>AJ@FJDEÿDCÿ\E>ÿ9Tÿ332ÿ\FTÿA\>ÿFDÿ\EDC>Q>>EÿNJCN\IQF@EN>QTÿFG>ÿ
                                         37ÿ I>AJ@FJDEÿG@Qÿ>>EÿNDEFJE\>AÿFDÿ\MHÿ2Tÿ332:ÿÿ3NNDCAJELMHTÿFG>ÿ_@CFJ>Qÿ@C>ÿC>µ\>QFJELÿFDÿNDEFJE\>ÿ
                                         38ÿ FG>ÿN\CC>EFÿQF@HÿFDÿ\MHÿ23Tÿ332:ÿÿ¦¶·ÿ·ÿ¶¬ÿ²­¬·¸ÿFGJCAÿC>µ\>QFÿDCÿ@Eÿ>aF>EQJDEÿDÿFJI>:ÿÿ5G>ÿ
                                         39ÿ JCQFÿC>µ\>QFÿDCÿ@Eÿ>aF>EQJDEÿDÿFJI>ÿ[@QÿJM>AÿDEÿ@E\@CHÿ37Tÿ332ÿSYZÿ4D:ÿ32ÿ@EAÿLC@EF>AÿDEÿ
                                              ÿ                                              1ÿ2ÿ1ÿ
                                              ÿ
                                          3ÿ 34567869ÿ33:ÿ223ÿ;<=3ÿ>?@ÿ24A@ÿÿBC4ÿD4E?FGÿ64H74DIÿJ?6ÿ8Fÿ4KI4FDL?Fÿ?JÿILM4ÿN8DÿJLO4Gÿ?FÿP86ECÿ
                                          2ÿ 25:ÿ223ÿ;<=3ÿ>?@ÿ27Aÿ8FGÿQ68FI4Gÿ?FÿP86ECÿ26:ÿ223ÿ;<=3ÿ>?@ÿ28A@ÿ
                                          4ÿ          BC4ÿR76R?D4ÿ?JÿIC4ÿSI89ÿLDÿI?ÿR6?M?I4ÿT7GLEL8Oÿ4E?F?M9ÿ8FGÿ8OO?NÿICLDÿE?76IÿI?ÿM?64ÿ
                                          5ÿ 4JJ4EILU4O9ÿE?FI6?OÿIC4ÿGLDR?DLIL?Fÿ?JÿIC4ÿE8D4Dÿ?FÿLIDÿG?EV4IÿNLICÿ4E?F?M9ÿ?JÿILM4ÿ8FGÿ4JJ?6IÿJ?6ÿ
                                          6ÿ LID4OJ:ÿJ?6ÿE?7FD4O:ÿ8FGÿIC4ÿOLILQ8FID@ÿÿWXXÿZ[\]^_ÿ̀aÿbaÿcdaÿefghÿjkkÿlgmgÿjnohÿjpnÿqlgmgÿrkstuÿqvwxyÿ
                                          7ÿ R?N46ÿI?ÿDI89ÿR6?E44GLFQDÿLDÿLFELG4FI8OÿI?ÿIC4ÿR?N46ÿLFC464FIÿLFÿ4U469ÿE?76IÿI?ÿE?FI6?OÿIC4ÿ
                                          8ÿ GLDR?DLIL?Fÿ?JÿIC4ÿE87D4Dÿ?FÿLIDÿG?EV4IÿNLICÿ4E?F?M9ÿ?JÿILM4ÿ8FGÿ4JJ?6IÿJ?6ÿLID4OJ:ÿJ?6ÿE?7FD4O:ÿ8FGÿ
                                          9ÿ z{|ÿ}~w~wuÿ[Xÿ̀aÿX[ÿfX]^_ÿ\@ÿ232ÿÿ464289:ÿ8Iÿÿ2ÿ;@ÿ>4U@ÿ7Q@ÿ35:ÿ232Aÿ
                                           ÿ qvÿw|L8OÿE?76IÿM89:ÿNLICÿR6?R6L4I9:ÿJLFGÿLIÿLDÿ4JJLEL4FIÿJ?6ÿLIDÿ?NFÿG?EV4Iÿ8FGÿIC4ÿJ8L64DIÿE?76D4ÿJ?6ÿ
                                         3ÿ IC4ÿR86IL4DÿI?ÿ4FI46ÿ8ÿDI89ÿ?Jÿ8Fÿ8EIL?Fÿ54J?64ÿLI:ÿR4FGLFQÿ64D?O7IL?Fÿ?JÿLFG4R4FG4FIÿR6?E44GLFQDÿ
                                         33ÿ x~xÿy|ÿ{ÿwxyÿyuhÿ~w~ÿZX`[ÿ̀aÿeX^^X]ÿfX_ÿfÿe[aÿZ]aÿ64ÿ3@2Gÿ968:ÿ974ÿ;ICÿ
                                         32ÿ =L6@ÿ38A@ÿÿÿ
 ÿÿ!ÿ"#ÿ"$ ÿ%&'ÿ




                                         34ÿ          4FGLFQÿIC4ÿ?7IE?M4ÿ?JÿIC4ÿR86IL4DÿM4GL8IL?F:ÿIC4ÿR86IL4DÿNLOOÿR6?ULG4ÿ8ÿSI8I7Dÿ4R?6IÿI?ÿ
          -$. /ÿÿ012,+2,!ÿ




                                         35ÿ IC4ÿ=?76IÿF?ÿO8I46ÿIC8Fÿ¡7O9ÿ32:ÿ223ÿD4IILFQÿJ?6ICÿIC4ÿJ?OO?NLFQÿG8I4D¢ÿ
          (ÿ) ÿ*)ÿÿ!+,+ÿ
             ÿÿ ÿ




                                         36ÿ          3Aÿ SC?7OGÿIC4ÿR86IL4Dÿ64D?OU4ÿICLDÿM8II46ÿ8IÿM4GL8IL?F:ÿIC4ÿR86IL4DÿNLOOÿD4IÿJ?6ICÿ8ÿ
                                         37ÿ 56L4JLFQÿDEC4G7O4ÿJ?6ÿT?LFIÿD4IIO4M4FIÿ8RR6?U8O@ÿÿ
                                         38ÿ          2Aÿ SC?7OGÿIC4ÿR86IL4Dÿ54ÿ7FD7EE4DDJ7O:ÿ4J4FG8FIÿNLOOÿC8U4ÿ7RÿI?ÿ8FGÿLFEO7GLFQÿ7Q7DIÿ
                                         39ÿ 2:ÿ223ÿw{ÿz~}yÿ~wÿ|y{yÿw{ÿ¤}~w~zzÿ¥}ÿw~{ÿ¥{¦}~wgÿÿÿÿ
                                         3ÿ           SC?7OGÿIC4ÿR86IL4DÿF44Gÿ8GGLIL?F8OÿILM4ÿLFÿ4KE4DDÿ?JÿIC4ÿDI89ÿJ?6ÿ648D?FDÿ64O8I4GÿI?ÿ
                                         2ÿ 64DEC4G7OLFQÿ?JÿIC4ÿM4GL8I?6:ÿIC49ÿ64D46U4ÿIC4ÿ6LQCIÿI?ÿ64H74DIÿ8GGLIL?F8OÿILM4ÿJ6?MÿIC4ÿ=?76I@ÿ
                                         23ÿ @ÿ@ÿ@ÿ
                    ÿ
                    ÿ
                    ÿ




                                         22ÿ @ÿ@ÿ@ÿ
                                         24ÿ @ÿ@ÿ@ÿ
                                         25ÿ @ÿ@ÿ@ÿ
                                         26ÿ @ÿ@ÿ@ÿ
                                         27ÿ @ÿ@ÿ@ÿ
                                         28ÿ @ÿ@ÿ@ÿ
                                         29ÿ
                                              ÿ                                               1ÿ2ÿ1ÿ
                                             ÿ
                                          3ÿ             3456ÿ7859:;<85=>ÿ56ÿ?<@Aÿ5>ÿB==@ÿC<584ÿ<>@ÿ56ÿ>=8ÿ5>8A>@A@ÿC=Dÿ9:D9=6A6ÿ=Cÿ@A;<EFÿÿÿ
                                          4ÿ GH3IGÿ8456ÿ584ÿ@<Eÿ=CÿJ<EKÿ443Fÿÿÿÿÿ ÿÿÿÿGH3IGÿ8456ÿ584ÿ@<Eÿ=CÿJ<EKÿ443Fÿ
                                          2ÿ LMNOPKÿQQRÿ                                        ÿNyQI3MIIKÿGIHpzP7KÿPH7qKÿ7JNHpÿ{ÿ73IOHM3Kÿ
                                          5ÿ ÿÿ                                                   nFRFÿ
                                                                                                  ÿ
                                          6ÿ SP5
                                               6SÿTUVWXYZ[ÿ]^ÿ_X`YX`ÿ                             S6Sÿ|Z`Zÿ}^ÿ~ZYdX`[X`ÿ
                                                  a4=;<6ÿMFÿR=>;=>ÿbZcdUeefcÿghXÿWZVÿiUVfjÿ H>84=>EÿQFÿJ<D85>ÿ
                                          7ÿ k<6=>ÿ3FÿLD=l>ÿbZcdUeefcÿghXÿWZVÿiUVfjÿ PAo<@<ÿL<DÿP=Fÿ9388ÿ
                                          8ÿ 3kA3D36ÿA3=l>ÿ7m:<DAÿn;<aAKÿ7:58Aÿ5 ÿ
                                                      EÿR58EKÿPkÿÿ823ÿ
                                                                                                  G<><ÿLFÿ7<;?=>6=>ÿ
                                                                                                  PAo<@<ÿL<DÿP=Fÿ3339ÿ
                                              ÿ
                                          9ÿ G=>ÿ79D5>B?AEADÿ                                     OA  ;;6ÿs<DB=ÿ3=lADÿ
                                                                                                  7:58Aÿ36 ÿ
                                              PA   o  <@<ÿ
                                                         L< D
                                           ÿ pIJnÿkNPI7KÿQQnÿÿP= Fÿ
                                                                  3  43 ÿ                         29 ÿq=l<D@ÿq:B4A6ÿn<Drl<Eÿ
                                                                                                  Q<6ÿtAB<6KÿPtÿÿ937ÿ
                                         3ÿ 29 ÿq=l<D@ÿq:B4A6ÿn<Drl<Eÿ                            ueeXh`fv[ÿwXhÿ|fwf`cZ`eÿ
                                         33ÿ OA     ;;6ÿs<DB=ÿ3=lADKÿ3884ÿs;==Dÿ
                                              Q<6ÿtAB<6KÿPtÿÿ937ÿ
                                                                                                  ÿ
                                                                                                  ÿ
                                         34ÿ ue
                                              ÿ
                                                 eXh`fv[ÿwXhÿxYZÙeUwwÿ
                                         32ÿ ÿ
 ÿÿ!ÿ"#ÿ"$ ÿ%&'ÿ




                                                                                               ÿ
          -$. /ÿÿ012,+2,!ÿ




                                         35ÿ ÿ
          (ÿ) ÿ*)ÿÿ!+,+ÿ
             ÿÿ ÿ




                                         36ÿ ÿÿ z3ÿz7ÿ7NÿNMGIMIGFÿ
                                         37ÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ Pz                             ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                                                                                    3IGÿ73H3I7ÿkGyIÿ
                                         38ÿ ÿ
                                         39ÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ ÿÿ GH3IGÿ                          ÿ ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                         3ÿ
                                                                                                 DATED this 6th day of May, 2021.

                                         4ÿ
                                         43ÿ
                    ÿ
                    ÿ
                    ÿ




                                         44ÿ
                                         42ÿ
                                         45ÿ
                                         46ÿ
                                         47ÿ
                                         48ÿ
                                         49ÿ
                                             ÿ                                             1ÿ2ÿ1ÿ
